Title: To George Washington from Thomas McKean, 17 July 1781
From: McKean, Thomas
To: Washington, George


                  
                     Sir,
                     Philadelphia July 17. 1781
                  
                  I have the Honor to inclose you an Act of Congress of the 16th Instant—And am with the highest Respect Your Excellency’s Most obedient humble servant.
                  
                     Tho. M:Kean President
                     
                  
               